Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 1-7, 9, 11, and 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Roock et al. (US 2016/0090515 A1) in view of WO 2015/168670 A1.
	Roock et al. disclose two part polyurethane adhesives comprising a polyol composition component and a polyisocyanate component, wherein the polyol composition component comprises an amine-initiated polyol with a suitable polyol being polyether tetrol initiated with ethylenediamine.  The polyisocyanate component includes polyisocyanate species that meet those claimed.  See paragraphs [0046], [0049], [0059]+, and [0096]+; and examples.  
4.	Though Roock et al. fail to disclose the claimed phosphate ester polyol and coupling agents, these components were known components of polyurethane adhesive compositions at the time of invention, as evidenced by WO 2015/168670 A1.  The secondary reference discloses phosphate ester polyols produced by reacting  polyphosphoric acid with polyol and polyisocyanate.  See paragraph [0034].  Silane coupling agents are disclosed within paragraph [0049] and other additives, corresponding to those claimed, are set forth within paragraph [0050].  Accordingly, since it has been held that it obvious to use a known compound for its known use, the position is taken that it would have been obvious to incorporate these components into the adhesive composition of the primary reference, so as to arrive at the instant invention.  Regarding claim 11, since the respective amine-initiated polyol of the reference and claim are produced in the same manner using the same reactants, one would have expected that the polyols of the reference possess comparable viscosities.  Regarding claim 13, given the disclosure within paragraphs [0034] and [0084], the position is taken that producing a phosphate ester polyol having the claimed properties would have been within the capabilities of the skilled artisan.
5.	Applicants’ response has been considered; however, it is insufficient to overcome the prior art rejection.  Applicants have argued that the cited polyether tetrol initiated with ethylenediamine does not contain tertiary amine groups.  In response, the examiner maintains that the polyether tetrol initiated with ethylenediamine does in fact contain two tertiary amine groups within the backbone.  Each of the four hydrogen sites within the two primary amine groups of ethylenediamine serves as a point for alkoxylation, thereby forming the tertiary amine containing tetrol.  This position is proven by the disclosure within column 4, lines 62-69 and column 5, lines 18-28 of US 3,036,118, which has been cited solely to rebut applicants’ argument.  Furthermore, applicants’ argument concerning the bonding of two steel sheets is without merit, because the argument is not commensurate in scope with the claims and fails to note the teachings within paragraphs [0096]-[0119] of Roock et al.
6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Roock et al. (US 2016/0090515 A1) in view of Waddington et al. (US 2003/0100699 A1) and WO 2015/168670 A1.
	Roock et al. disclose two part polyurethane adhesives comprising a polyol composition component and a polyisocyanate component, wherein the polyol composition component comprises an amine-initiated polyol with a suitable polyol being polyether tetrol initiated with ethylenediamine.  The polyisocyanate component includes polyisocyanate species that meet those claimed.  See paragraphs [0046], [0049], [0059]+, and [0096]+; and examples.  
7.	Though Roock et al. fail to disclose the use of the claimed compound, the use of an amine corresponding to that claimed as an autocatalytic polyol within polyurethane formulations was known at time of invention, as evidenced by the teachings of Waddington et al. (see abstract).  Accordingly, the position is taken that it would have been obvious to incorporate such a compound within the composition of the primary reference for the purpose of introducing further autocatalytic characteristics into the composition.
8.	Though Roock et al. fail to disclose the claimed phosphate ester polyol, this component was a known component of polyurethane adhesive compositions at the time of invention, as evidenced by WO 2015/168670 A1.  See entire document.  Accordingly, since it has been held that it obvious to use a known compound for its known use, the position is taken that it would have been obvious to incorporate these components into the adhesive composition of the primary reference, so as to arrive at the instant invention. 
9.	Applicants’ argument has been considered; however, it is insufficient to overcome the prior art rejection for the reasons given above within paragraph 5.  Furthermore, contrary to applicants’ argument, the compound cited within the abstract of Waddington et al. is adequate to satisfy the amine initiated polyol of claims 1 and 8.  The cited compounds contain multiple primary hydroxyl groups and a tertiary amine.
10.	Claims 10 and 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765